This Wunderlich Act (41 U.S.C. §§321, 322) review is before us on the usual cross-motions for summary judgments. We must consider a decision of the Postal Service Board of Contract Appeals, reported as Cotco Leasing Co. v. United States Postal Service, 81-1 BCA ¶ 14,821 (1980). There were no material issues of fact. The board determined, as to a contract for rental of 100 truck trailers, that defendant had properly invoked a contract cancellation clause despite informalities in the letter relied on as the cancellation, because both parties at all times thereafter treated the contract as cancelled, and plaintiff never asserted otherwise until litigation was imminent. Accordingly, during the period from the cancellation notice up to an effective date of cancellation not sooner than 60 days from the notice date, the cancellation clause was to be applied to restrict the truck trailer rentals to defendant’s actual use of the truck trailers. We find no error in this, and it is the only issue the parties debate here.
Therefore, we affirm the board decision and adopt it as our own statement of reasons. It is supported by substantial evidence, is not arbitrary or capricious, and is not contrary *472to law. The board decision is not appended hereto because it has been published.
Accordingly, on review of the board decision, the record, and briefs, but without oral argument, plaintiffs motion for summary judgment is denied, defendant’s motion for summary judgment is granted, and the petition is dismissed.